                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF MISSISSIPPI
                        GREENVILLE DIVISION

VIOLA ADAMS                                                    PLAINTIFF
versus                                  Civil Action No. 4:18cv27-DMB-JMV
MERITOR, INC., ET AL.                                        DEFENDANTS

RAVEN BRADY, ET AL.                                            PLAINTIFFS
versus                                  Civil Action No. 4:18cv28-DMB-JMV
MERITOR, INC., ET AL.                                        DEFENDANTS

FRED BROWN                                                     PLAINTIFF
versus                                  Civil Action No. 4:18cv37-DMB-JMV
MERITOR, INC., ET AL.                                        DEFENDANTS

JAMES CONLEY                                                   PLAINTIFF
versus                                  Civil Action No. 4:18cv39-DMB-JMV
MERITOR, INC., ET AL.                                        DEFENDANTS

LADONNAL CURRY                                                 PLAINTIFF
versus                                  Civil Action No. 4:18cv34-DMB-JMV
MERITOR, INC., ET AL.                                        DEFENDANTS

DENISE HARRIS                                                  PLAINTIFF
versus                                  Civil Action No. 4:18cv36-DMB-JMV
MERITOR, INC., ET AL.                                        DEFENDANTS

LESTER HERROD                                                  PLAINTIFF
versus                                  Civil Action No. 4:18cv40-DMB-JMV
MERITOR, INC., ET AL.                                        DEFENDANTS

BARBARA HOLMES                                                 PLAINTIFF
versus                                 Civil Action No. 4:18cv152-DMB-JMV
MERITOR, INC., ET AL.                                        DEFENDANTS

DEBBIE HUBBARD                                                 PLAINTIFF
versus                                  Civil Action No. 4:18cv29-MPM-JMV
MERITOR, INC., ET AL.                                        DEFENDANTS

LASHERRY IRBY                                                  PLAINTIFF
versus                                  Civil Action No. 4:18cv88-DMB-JMV
MERITOR, INC., ET AL.                                        DEFENDANTS
BOSTON LEON JOHNSON                                                            PLAINTIFF
versus                                                  Civil Action No. 4:18cv41-DMB-JMV
MERITOR, INC., ET AL.                                                        DEFENDANTS

CURTIS KINCAID                                                                 PLAINTIFF
versus                                                  Civil Action No. 4:18cv30-DMB-JMV
MERITOR, INC., ET AL.                                                        DEFENDANTS

JO ELLEN KINCAID                                                               PLAINTIFF
versus                                                  Civil Action No. 4:18cv32-DMB-JMV
MERITOR, INC., ET AL.                                                        DEFENDANTS

CHARLIE MACK                                                                   PLAINTIFF
versus                                                  Civil Action No. 4:18cv42-DMB-JMV
MERITOR, INC., ET AL.                                                        DEFENDANTS

PRISCILLA MCAFEE                                                               PLAINTIFF
versus                                                  Civil Action No. 4:18cv33-DMB-JMV
MERITOR, INC., ET AL.                                                        DEFENDANTS

JOHN PARKER                                                                    PLAINTIFF
versus                                                  Civil Action No. 4:18cv43-DMB-JMV
MERITOR, INC., ET AL.                                                        DEFENDANTS

BETTY J. PHILLIPS                                                              PLAINTIFF
versus                                                  Civil Action No. 4:18cv97-DMB-JMV
MERITOR, INC., ET AL.                                                        DEFENDANTS

MARY SINGLETON                                                                 PLAINTIFF
versus                                                  Civil Action No. 4:18cv31-DMB-JMV
MERITOR, INC., ET AL.                                                        DEFENDANTS

JOHNNIE AND JERRY WILLIAMS                                                     PLAINTIFFS
versus                                                  Civil Action No. 4:18cv35-DMB-JMV
MERITOR, INC., ET AL.                                                        DEFENDANTS

EARLINE WILLIS                                                                 PLAINTIFF
versus                                                  Civil Action No. 4:18cv44-DMB-JMV
MERITOR, INC., ET AL.                                                     DEFENDANTS


                                            ORDER

       This matter is before the court following a telephonic status conference at which the court

ordered and hereby memorializes the following directive to plaintiffs’ counsel: Provide a

                                              -2-
complete and accurate descriptive accounting of the settlement status of each and every

Plaintiff’s claim (property damage and/or personal injury, including wrongful death) no later

than 5:00 PM Friday June 7, 2019. This should include a description of the status of any claim

subject to third-party approval, anticipated impediments thereto and anticipated resolution date

(s), if any.

        SO ORDERED this 31st day of May, 2019.


                                     /s/ Jane M. Virden
                                     U. S. Magistrate Judge




                                               -3-
